Opinion issued April 7, 2015




                                     In The

                               Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00158-CV
                           ———————————
                     CANDICE SCHWAGER, Appellant
                                       V.
         CAROL ANNE MANLEY, DAVID PETERSON, AND
    SILVERADO SENIOR LIVING, INC. D/B/A SILVERADO LIVING
               CENTER–SUGAR LAND, Appellees


                   On Appeal from the Probate Court No. 1
                           Harris County, Texas
                     Trial Court Case No. 427, 208-401


                         MEMORANDUM OPINION

      Appellant, Candice Schwager, has filed an unopposed motion to dismiss this

appeal. No opinion has issued in this appeal. Accordingly, we grant the motion and
dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending

motions as moot.

                                PER CURIAM

      Panel consists of Justices Keyes, Bland, and Massengale.




                                        2